DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on June 11, 2021.  In virtue of this communication, claims 1-6 are currently presented in the instant application.

Drawings
The drawings submitted on June 11, 2021.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on June 11, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11069105.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant application claim 1, which are not explicitly recited in the combination of Patent claims 23 and 24, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claim 1 of U.S. Patent 11069105:

Application No. 17/345769—Claim 1
U.S Patent 11069105—Claim 1
A virtual make-up apparatus comprising:
A virtual make-up apparatus comprising: 


a processor that performs a process comprising: storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display;

a processor that performs a process comprising storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display;

storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item;

storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item;

extracting an object portion image of a virtual make-up from a facial image captured by a camera;

extracting an object portion image of a virtual make-up from a facial image captured by a camera;

extracting color information with regard to the object portion image;

extracting color information with regard to the object portion image;

 in accordance with designation of an item of the virtual make-up corresponding to a stored cosmetic item, outputting a color image by applying a color corresponding to the designated item on the object portion image;

in accordance with designation of an item of the virtual make-up corresponding to a stored cosmetic item, outputting a color image by applying a color corresponding to the designated item on the object portion image;

outputting a texture image by adding a texture component to a part of the object portion image;

outputting a texture image by adding a texture component to a part of the object portion image, wherein the texture component is generated based on analyzed color information and is different for each designated item corresponding to a stored cosmetic item, the texture component for a specific cosmetic item being generated from a texture component stored in association with the specific cosmetic item of a specific color; and



wherein the texture component is generated based on analyzed color information and is different for each designated item corresponding to a stored cosmetic item;
outputting a texture image by adding a texture component to a part of the object portion image, 
wherein the texture component is generated based on analyzed color information and is different for each designated item corresponding to a stored cosmetic item, the texture component for a specific cosmetic item being generated from a texture component stored in association with the specific cosmetic item of a specific color; and

displaying, on a display, a virtual make-up image in which the virtual make-up using the designated item is applied on the facial image, by using the color image, the texture image, and the object portion image of the virtual make-up of the facial image.

displaying, on a display, a virtual make-up image in which the virtual make-up using the designated item is applied on the facial image, by using the color image, the texture image, and the object portion image of the virtual make-up of the facial image; 

setting a pixel region in a predetermined range centered on a pixel indicating a peak position of a predetermined parameter of a predetermined band component of the object portion image as a part of the object portion image; and 

adding a different texture component to each designated item by using an output value of an adjustment function of the predetermined parameter different for each designated item for each predetermined parameter in the pixel region.


Although the conflicting claims are not identical, they are not patentable distinct from each other because claim 1 is generic to all that is recited in the combination of claim 1 of the Patent.  That is claim 1 is anticipated by the claim 1 of the Patent.  Therefore, the claim 1 unpatentable over the combination of claim 1 of the Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (US 20180075523 A1, hereinafter “Sartori Odizzio”) in view of Barnes et al. (US 20090231356 A1, hereinafter “Barnes”), in view of FU et al. (US 2017/0076474 A1, hereinafter “FU”).
Regarding claim 1.  Sartori Odizzio discloses virtual make-up apparatus comprising: 
a processor that performs a process (Sartori Odizzio, see at least par. [0041], “some of the components of virtual makeup platform 120 may be described as "modules" or "engines" and may include a general purpose general or special purpose hardware (e.g., general or special purpose processors), firmware, an/or software embodied in a non-transitory computer-readable (storage) medium for execution by one or more processor) comprising: 
extracting an object portion image of a virtual make-up from a facial image captured by a camera (Sartori Odizzio, see at least par. [0045], “image generation module 224 (including the various subcomponents) receives a user input selecting a virtual makeup product included in the product stack 242 to apply to a base image (either captured via image capture module 234 or acquired from image database 240). A mask is drawn is drawn over the base image by mask generator 226 bounding a region of interest’); 
extracting color information with regard to the object portion image (Sartori Odizzio, see at least par. [0089] Similarly, as shown at screen capture 900e in FIG. 9E a user has selected “eyes” via menu 906 and “eyeshadow” via menu 906e. In response the user is presented with a graphical element 916e showing at least one virtual eyeshadow product or product line and graphical menu 918e including an option to select from a range of colors for a particular line of eyeshadow products. In some embodiments a virtual makeup product may include varying characteristics. For example, as shown at screen 900f in FIG. 9F, menu 916f shows a selected virtual makeup product that includes a pallet of five colors. Accordingly, a user is presented with menu 918f through which they can select from the available colors in the palette to apply virtually. As another example, as shown at screen capture 900g in FIG. 9G a user has selected “lips” via menu 906 and “lipstick” via menu 906g. In response the user is presented with a graphical element 916g showing at least one virtual lipstick product or product line and graphical menu 918g including an option to select from a range of colors for a particular line of lipstick products.).
in accordance with designation of an item of the virtual make-up corresponding to a stored cosmetic item, outputting a color image by applying a color corresponding to the designated item on the object portion image (Sartori Odizzio, see [0111] FIGS. 11A-11C show a series of screen captures of an example graphical user interface 1100 for a virtual makeup validation application. The example interface 1100 may include many similar features as interface 900 described with respect to FIGS. 9A-9E. For example, like example interface 900, example interface 1100 includes various elements that enable a user to select from available virtual makeup products in a product stack. For example a user can interact with element 1102 to filter or select by facial region (face, eyes, lips, etc.), element 1104 to filter or select by product type (e.g., lipstick, gloss, etc.), and element 1106 to filter or select by color or shade. A user may select a particular virtual makeup product and apply the virtual makeup product to a base image to view the resulting composite image 1108. As with interface 900, the selected virtual makeup product can be applied to the base image using several approaches, including but not limited to gestures received via touch screen display of the client device 102); 
outputting a texture image by adding a texture component to a part of the object portion image (Sartori Odizzio, see at least pars. [0053], [0064], “The process of applying such a textured filter can include accessing a stored texture and performing and mage operation to apply the selected texture in an overlay within a defined mask boundary... Finish can define the texture and/or level of reflectivity of an applied effect. For example a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish), wherein the texture component is generated based on analyzed color information and is different for each designated item corresponding to a stored cosmetic item; and 
displaying, on a display, a virtual make-up image in which the virtual make-up using the designated item is applied on the facial image, by using the color image, the texture image, and the object portion image of the virtual make-up of the facial image (Sartori Odizzio, see at least par. [0077], “The aforementioned process of applying a virtual makeup product has been described in the context of application over a single two dimensional (2D) digital image, however this description is for illustrative purposes and should not be construed as limiting. For example, given sufficient processing capabilities, the described techniques may also be applied to a series of image frames that form a video. For example, an embodiment is contemplated in which transparent layers are composed over a displayed base video wherein generated makeup images rendered in the transparent layer(s) over the base video are continually updated to track the motion (i.e., orientation and/or position) of a subject captured in the video. In an augmented reality (AR) context, makeup images may be generated and displayed (with or without displaying base image(s)) via an AR display to track a subject in a field of view of the AR display).
Sartori Odizzio does not explicitly disclose storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display.  However, Barnes discloses:
storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display (Barnes, see FIG. 4 and at least par. [0043], “The selection of a specific option group at 101 triggers the population of flywheel display segments 102a, 102b, and 102c through 102ffwith the options associated with the selected option group. In one or more embodiments of the invention option group tab 101 is stored as a group of references to the items within the grouping. In this case for instance, option group tab 101 is a set of stored references to the items of lipstick and their corresponding discrete color values. When the user activates option group tab 101 the system obtains the corresponding color values and dynamically populates flywheel display segments 102a through 102ffwith the color of items within the group.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio, disclose invention and have storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display, as taught by Barnes, in order to “choose to select eye shadow colors instead, the interface would be repopulated with options appropriate to eye shadows, and a new history would be created based on those selections. Navigating back to the lipstick options would repopulate both the interface with options and the previous history”, (Barnes, see par. [0020]).
Sartori Odizzio in view of Barnes does not explicitly disclose storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item.  However, Fu discloses:
storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item (Fu, see at least par. [0148], “Existing virtual try-on systems generally provide only color results, even though the cosmetic products have different textures, such as, glossy, moisturized, matte, etc. There are some approaches that generate shine effects on the lip, but such approaches typically only apply a pre-defined mask which is unable to adapt to light changes”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio in view Barnes, a virtual make-up apparatus comprising: storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item “as taught by FU, in order to “provided for the analysis of facial make-up on a digital image of a human face wearing makeup and for removing the makeup from the facial image. The makeup detection problem is addressed by adding locality constraints on discriminative low-rank dictionary learning and a sequential dictionary learning is introduced to perform makeup reversion”, (FU, see par. [0014]).

Regarding claim 4.  Is rejected for the same rationale of claim 1.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (US 20180075523 A1, hereinafter “Sartori Odizzio”) in view of Barnes et al. (US 20090231356 A1, hereinafter “Barnes”), in view of FU et al. (US2017/0076474 Al, hereinafter “FU”) as applied claims 1 and 4 above and further in view of LIU et al. (US 20160125624 A1, hereinafter “LIU”).
Regarding claims 2 and 5.  Sartori Odizzio in view Barnes and further in view of FU discloses the virtual make-up apparatus of claim 1, wherein the process performed by the processor further comprises: 
determining whether an operation of selecting a cosmetic item of the virtual make-up has been performed (Sartori Odizzio, see at least par. [0114] FIG. 11B, shows a second screen capture of example interface 1100 in which a user 1120 is inputting feedback for a selected virtual makeup product. As showing in FIG. 11B, a user 1120 may select a virtual makeup product (e.g., the Revolution Lipstick in the “Catfight” color) by touching the corresponding color swatch via element 1106. In response to touching the corresponding color swatch, a composite image 1108 may be displayed that includes a generated makeup image based on the virtual makeup product overlaid on the base image of a face. The reviewing user can view the composite image and make a determination on whether it accurately simulates the look of the counterpart real-world application. In response to a request to input feedback, interface 1100 may display feedback input elements through which the reviewing user may input their feedback. As an illustrative example, a user may hold their finger down over the color swatch associated with the virtual makeup product to request to input feedback. In response, interface 1100 may display an option to accept the current configuration of the product (e.g., by selecting element 1132 color coded in green) or to reject the product (e.g., by selecting element 1130 color coded in red). In response, the feedback may be stored and/or transferred to a receiving device operating as part of virtual makeup platform 120.); and 

    PNG
    media_image1.png
    735
    594
    media_image1.png
    Greyscale

Sartori Odizzio in view Barnes and further in view of FU discloses the virtual make-up apparatus of claim 2, but does not explicitly disclose determining a face part that corresponds to the selected cosmetic item as a focus position for the camera when the operation of selecting the cosmetic item has been performed.  However, LIU discloses:
determining a face part that corresponds to the selected cosmetic item as a focus position for the camera when the operation of selecting the cosmetic item has been performed (LIU, see at least [0105] Thus in this example the apparatus/device 700 uses the image 702 captured using the front facing camera to determine the lips facial feature in the computer generated image 702 and to determine the colour to be applied to the lips in the image 702 to which colour is applied based on the colour captured from the lipstick 752 used for pointing to the user's lips 754).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio in view Barnes and further in view of FU, disclosed invention and have determining a face part that corresponds to the selected cosmetic item as a focus position for the camera when the operation of selecting the cosmetic item has been performed, as taught by LIU, in order to create a personality of an artist or a model, allowing the user to visualize and focus on the facial area that she/he need to applied that their job easier.

Regarding claims 3 and 6.  Sartori Odizzio in view Barnes and further in view of FU and further in view of LIU discloses wherein the process performed by the processor further comprises performing a focusing operation of the camera on the face part (LIU, see at least par. [0106] In FIG. 7c, similarly to FIGS. 7a and 7b, a camera 760 is used to record the image of the user pointing to her lips 754 with the lipstick 752 (focus). The camera 760 is a separate device to the apparatus/device 700 which provides for application of the captured lipstick colour to the lip feature in the computer generated image of the user's face 702. The apparatus/device 700 in this example receives an indication of the colour to capture and the facial feature to which it relates from the image captured by the camera 760 based on detection of what the user is pointing to in the captured image and detection of the colour of the pointing object (the lipstick 752).).

    PNG
    media_image2.png
    334
    446
    media_image2.png
    Greyscale









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/GORDON G LIU/Primary Examiner, Art Unit 2612